Citation Nr: 0928886	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  09-03 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for residuals of a jaw 
bone fracture.  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1952 to October 1953.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2008 rating decision by the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  

The issue of entitlement to service connection for residuals 
of a jaw bone fracture is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.  


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss was not manifested in the 
first postservice year; and the Veteran's current hearing 
loss disability is not shown to be related to an event, 
injury, or disease in service.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A November 2007 letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Veteran was also informed of disability rating and effective 
date criteria in the November 2007 letter, and in December 
2008, February 2009, and March 2009 letters.  He has had 
ample opportunity to respond/supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs) and pertinent postservice treatment 
records have been secured.  The Veteran has not identified 
any pertinent evidence that remains outstanding.  The RO 
arranged for a VA examination in January 2008.  The Veteran 
has not identified any evidence that remains outstanding.  
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.  

B.	Factual Background

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to hearing loss.  On October 
1953 service separation examination, the ears were normal on 
clinical evaluation; whispered voice testing showed that his 
hearing acuity was normal (15/15).  

The Veteran's DD 214 reflects his service occupational 
specialty number was 4292-79; the related civilian occupation 
is refrigeration mechanic.  

On January 2008 VA audiological evaluation, puretone 
thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
50
90
90
LEFT
15
15
40
95
95

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear, and 96 percent in the left ear.  
The Veteran reported that his hearing had progressively 
worsened, and it was noted his postservice occupation was 
that of a plumbing contractor for approximately 54 years.  
The examiner found bilateral normal, sloping to mild to 
profound high frequency sensorineural hearing loss.  After 
reviewing the Veteran's claims file, the examiner opined that 
the Veteran's hearing loss was "less likely as not (less 
than 50/50 probability) caused by or a result of military 
service."  The examiner reasoned that based on information 
provided through STRs and case history, audiometric 
configuration, occupational history, the onset of hearing 
loss (noted as 29 years after service), and with recent 
radiation treatment (for prostate cancer), the Veteran's 
current hearing loss is less likely as not caused by or a 
result of military service, and more likely than not the 
combination of occupational noise exposure, presbycusis and 
radiation treatment.  

C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

For certain chronic disease, (including organic diseases of 
the nervous system, to include sensorineural hearing loss 
(SNHL)), service connection may be established on a 
presumptive basis if they are manifested to a compensable 
degree in a specified period of time postservice (one year 
for organic diseases of the nervous system).  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

As hearing loss was not reported in service or noted on 
service separation examination, service connection for such 
disability on the basis that it became manifest in service 
and persisted is not warranted.  As there is no evidence that 
SNHL was manifested in the first postservice year, there is 
no basis in the record for establishing service connection 
for such disability on a presumptive basis (as a chronic 
disease under 38 U.S.C.A. § 1112).  

It is not in dispute that the Veteran currently suffers from 
bilateral hearing loss, as such has been established by 
official audiometry.  What remains to be shown is that the 
Veteran's current bilateral hearing loss is related to his 
service/noise trauma therein.  There is no competent evidence 
that shows, or suggests, that there is indeed a nexus between 
the Veteran's current bilateral hearing loss and his service.  
The January 2008 VA examiner specifically opined that the 
Veteran's bilateral hearing loss was less likely as not 
caused by or a result of military service.  As the examiner 
provided explanation of the rationale for such opinion (i.e., 
the Veteran's postservice occupational history, the absence 
of findings or complaints of hearing loss in the Veteran's 
STRs, and the onset of hearing loss (listed as 29 years after 
military service)), and by virtue of her training and 
experience is competent to make such assessment, the Board 
finds her opinion probative and persuasive.  Significantly, 
the Veteran has offered no competent (medical) evidence to 
the contrary.  The Veteran's own statements to the effect 
that his bilateral hearing loss is related to his service is 
not competent evidence, as he is a layperson, and lacks the 
training to opine regarding the etiology of his hearing loss 
disability; that is a medical question that is not capable of 
resolution by lay observation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992);  see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

Finally, it is also noteworthy that the first time hearing 
loss was identified in the medical evidence of record was on 
January 2008 VA audiological examination, approximately 54 
years after service.  Such a lengthy time interval between 
service and the earliest postservice medical documentation of 
complaints or findings of a disability for which service 
connection is sought is, of itself, a factor weighing against 
a finding of service connection.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Hence, the benefit of the doubt doctrine does not apply, and 
the claim must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The Veteran argues that a gum/tooth disease incurred in Japan 
on active duty resulted in the resorption of his jaw, and 
thereby weakened his jaw severely enough that a subsequent 
2006 accident fractured his jaw.  

Review of the evidence of record reveals that there appears 
to be pertinent, and perhaps critical, evidence that remains 
outstanding.  In particular, the record (July 2008 
correspondence from the Veteran) suggests that the Veteran 
underwent dental surgery in 1954/1955 while in the Naval 
Reserves (for the alleged gum/tooth disease, and was issued 
dentures).  Records of such evaluations/treatment are likely 
to include some summary of history of the Veteran's dental 
disability, and perhaps comment/opine regarding the etiology 
of the alleged disability.  At any rate, it appears clear 
that they are essential for a clear picture of the dental 
disability, and must be secured.  [The Board notes that a 
December 1951 recall for active duty examination noted severe 
tooth or gum trouble, and a subsequent October 1953 dental 
examination diagnosed the Veteran with gingivitis.]

Additionally, a May 2008 letter from K.W., DDS indicates that 
the Veteran underwent internal fixation of bilateral mandible 
fracture with an iliac crest bone graft from his right hip to 
reinforce his mandible, as a result of the above 2006 
accident.  Records of such evaluations/treatment are 
currently not of record and should be secured.  

Significantly, the Veteran's cooperation (by identifying all 
treatment providers and submitting any required releases for 
private treatment/evaluation records) is necessary for 
development for the outstanding records to be completed.  He 
is advised that 38 C.F.R. § 3.158(a) provides that where 
evidence requested in connection with an original claim or 
reopened claim is not furnished within one year of the 
request, the claim will be considered abandoned.  
Accordingly, the case is remanded for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should ask the Veteran to 
identify the providers of all treatment 
and/or evaluation he has received for his 
gum/tooth disability and the residuals of 
his jaw bone fracture since his discharge 
from service, and any releases needed to 
secure records of any private evaluation 
and/or treatment.  Of particular interest 
would be the evaluation and treatment he 
received in 1954/1955 while in the Naval 
Reserves, and the records leading up to, 
of, and from his October 2006 mandible 
fracture surgery.  [In conjunction with 
this request, the RO should remind the 
appellant that this information is 
critical, and remind him of the provisions 
of 38 C.F.R. § 3.158.]  The RO should 
obtain complete clinical records of all 
evaluations and treatment from the sources 
the Veteran identifies.  If any provider 
does not respond, the Veteran should be so 
advised, and reminded that ultimately it 
is his responsibility to ensure that any 
private records are secured.  

2.  The RO should review any additional 
records received and arrange for any 
further development suggested by the 
records (e.g., an examination as to the 
etiology of any gum/tooth disability, and 
for a nexus opinion of the jaw bone 
fracture, on a direct service connection 
basis or on a pre-existing (if found to be 
etiologically caused by/related to a 
gum/tooth disability) aggravation basis).  

3.  The RO should then re-adjudicate the 
Veteran's remaining claim on appeal.  If 
service connection remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran the opportunity to respond.  The 
case should then be returned to the Board, 
if in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


